Exhibit 10.3

NATIONAL FUEL GAS COMPANY

2012 PERFORMANCE INCENTIVE PROGRAM

NATIONAL FUEL GAS COMPANY (the “Company”) hereby adopts this NATIONAL FUEL GAS
COMPANY 2012 PERFORMANCE INCENTIVE PROGRAM (the “Program”) as of this 8th day of
December 2011, in accordance with the terms provided herein.

Section 1. Incentive Program Purpose. The purpose of the Program is to enable
the Company and its majority-owned subsidiaries (the “Subsidiaries”) to attract,
retain, motivate and reward officers and key employees by providing them with
long-term incentive opportunities directly linked to the Company’s performance
with respect to certain strategic objectives of the Company, which are also
intended to further align their interests with those of the Company’s
shareholders.

Section 2. Eligibility. The Compensation Committee of the Board of Directors or
such other committee that the Board of Directors may designate from time to time
(the “Committee”) shall designate the persons eligible to participate in the
Program (each, a “Participant”) from among the officers and employees of the
Company and its Subsidiaries.

Section 3. Performance Periods and Target Incentives. With respect to each
Participant, the Committee shall establish a dollar denominated target incentive
opportunity (the “Target Incentive”) applicable to such Participant with respect
to each performance period (“Performance Period)” established by the Committee.
In the event that an employee is selected as a Participant after the
commencement of any Performance Period (including by reason of having first been
hired after the commencement of the Performance Period), the Committee shall
determine the basis on which such person shall be permitted to participate in
the Program for such Performance Period (including, but not limited to, whether
the Participant’s Target Incentive will be pro-rated to reflect his or her
eligibility for only a portion of the Performance Period); provided, however,
that the Committee shall only approve such person’s participation to the extent
that the terms of such participation comply with the requirements of
Section 162(m) of the Internal Revenue Code of 1986 and the rules, regulations
and interpretations promulgated thereunder, as amended from time to time (the
“Code”).

Section 4. Performance Objective, Percentage of Target Incentive Paid and
Percentile Ranking.

(a) Establishment of Performance Objective. The performance objective
(“Performance Objective”) upon which any payment under the Program shall be
conditioned shall be the Company’s Total Return on Capital (as defined below)
over the Performance Period relative to the Total Return on Capital of other
companies in the Peer



--------------------------------------------------------------------------------

Group (as defined below) for the Performance Period. “Total Return on Capital”
for the Company or any member of the Peer Group shall mean the average of the
returns on capital for each twelve month period corresponding to each of the
Company’s fiscal years during any Performance Period, based on the data reported
for that company in the AUS Monthly Utility Reports or, if the AUS Monthly
Utility Reports ceases to be available, such alternative, similar publication or
service as the Committee shall designate (the “Monthly Utility Reports”) for the
Natural Gas Distribution and Integrated Natural Gas Companies peer group for
which data is available for the entire Performance Period (the “Peer Group”).
Notwithstanding the foregoing, in comparing the Company’s performance to that of
the Peer Group, the Committee shall adjust the Company’s Total Return on Capital
to include the effect of discontinued operations. To the extent reasonably
correctible, the Committee shall correct the reported data for a known error in
the reporting of the results of the Company.

(b) Determination of Amount Payable in Respect of Performance Period. Subject to
the Committee’s discretion to reduce the amount payable to any Participant based
on such factors as the Committee shall determine with respect to each
Performance Period, including but not limited to the Participant’s individual
performance, the amount that shall be payable to each Participant shall be equal
to the product of the Participant’s Target Incentive and the Percentage of
Target Incentive Paid. The “Percentage of Target Incentive Paid” shall be
determined based on achievement of the following performance thresholds:

 

  (i) if the Company’s Percentile Ranking (as defined in Section 4(c) below)
relative to the Peer Group does not exceed 45%, then the Percentage of Target
Incentive Paid shall equal zero;

 

  (ii) if the Percentile Ranking is 45.01%, then the Percentage of Target
Incentive Paid shall equal 50%;

 

  (iii) if the Percentile Ranking is 60%, then the Percentage of Target
Incentive Paid shall equal 100%;

 

  (iv) if the Percentile Ranking is 75%, then the Percentage of Target Incentive
Paid shall equal 150%; and

 

  (v) if the Percentile Ranking is 100%, then the Percentage of Target Incentive
Paid shall equal 200%.

For a Percentile Ranking between two established performance levels, the
Percentage of Target Incentive Paid will be determined by mathematical
interpolation. The Committee shall certify the determination of the Percentile
Ranking and the corresponding achievement of the Performance Objectives prior to
any payment under the Program.

 

2



--------------------------------------------------------------------------------

(c) Determination of Percentile Ranking in Respect of Performance Period. The
“Percentile Ranking” shall mean the percentage determined by dividing (A) the
remainder of (i) the Company’s rank within the Peer Group for the Performance
Period (measured lowest to highest) based on its Total Return on Capital for
such Performance Period minus (ii) one (1), by (B) the number of companies
(excluding the Company) in the Peer Group for that Performance Period. For
purposes of determining the Percentile Ranking, if the Company’s Total Return on
Capital for a Performance Period equals that of another company in the Peer
Group, the Company shall be ranked ahead of such other company.

(d) Maximum Amount Payable in Respect of Performance Period. Notwithstanding the
preceding provisions of this Section 4, in no event may the maximum amount
payable to any Participant with respect to his or her Target Incentive for any
single Performance Period exceed (i) one million dollars, with respect to a
Performance Period with a length of one year or less, or (ii) three million
dollars with respect to a Performance Period with a length of more than one
year.

Section 5. Payment of Cash. Except as provided in Section 6, any amount
determined to be payable to a Participant in respect of any Performance Period
pursuant to Section 4 shall be paid to the Participant (or, where applicable,
the Participant’s beneficiary or legal representative) in a single lump sum cash
amount not later than 2 1/2 months after the end of the calendar year in which
the relevant Performance Period ends.

Section 6. Employment Conditions to Payment.

(a) Full Award Requires Service for Entire Performance Period. To be entitled to
payment in full of any amount payable in respect of any Target Incentive, a
Participant must be in the continuous employ of the Company or a Subsidiary from
the date he or she is selected as a Participant through the last day of the
applicable Performance Period. Except as provided in Section 6(b), if
a Participant’s employment terminates for any reason during a Performance Period
(including, but not limited to, the Participant’s voluntary resignation), such
Participant shall be entitled to receive payment of the amount, if any,
determined pursuant to Section 6(c).

(b) Cause. If a Participant’s employment is terminated for “Cause” at any time
prior to payment of any amount in respect of any Target Incentive under Sections
4 and 5, such Participant shall forfeit any right to receive any payment in
respect of his or her Target Incentive for that Performance Period (regardless
of whether the Performance Period shall have been completed and an amount would
otherwise have been payable to the Participant in respect of his or her Target
Incentive). For purposes of this Program, the term “Cause” means (i) the
Participant’s failure to follow or comply with a reasonable and lawful written
directive of the Board of Directors or Chief Executive Officer of the Company
(the “CEO”), (ii) the Participant’s failure to perform the

 

3



--------------------------------------------------------------------------------

substantial responsibilities of his or her position, (iii) any act of
dishonesty, gross negligence, or misconduct by the Participant, including any
violation of a material Company policy or breach of fiduciary duty owed by the
Participant to the Company (even if no harm results from such act), (iv) the
Participant’s conviction of or entering a plea of guilty or nolo contendere to a
crime constituting a felony or the Participant’s willful violation of any law,
rule or regulation, or (v) the Participant engages in, or is interested in, (as
owner, partner, shareholder, employee, director, agent, consultant or
otherwise), any business which is a “Competitor” of the Company. “Competitor” of
the Company is any corporation, sole proprietorship, partnership, joint venture,
syndicate, trust or any other form of organization or parent, subsidiary or
division of any of the foregoing, which is engaged in the transportation,
purchase, brokering, marketing or trading of natural gas or other energy
products or services which are competitive to the Company’s products or
services, any of which is engaged in within 50 miles of the geographic area in
which the Company is engaged in such competitive business, provided that a
present or future investment in the securities of companies listed on a national
securities exchange or traded on the over-the-counter market to the extent such
investments do not exceed 2% of the total outstanding shares of such company
will not constitute engagement or interest in a “Competitor.”

(c) Termination for Any Other Reason. Subject to the last sentence of this
Section 6(c), if a Participant’s employment terminates during a Performance
Period for any reason other than Cause, the amount payable to the Participant in
respect of the Participant’s Target Incentive for any Performance Period shall
be equal to the product of (x) the amount that would have been payable in
respect of the Participant’s Target Incentive had such Participant been employed
for the entire Performance Period (as determined in accordance with Section 4
based on the Committee’s certification of the achievement of the Performance
Objective for the Performance Period) multiplied by (y) the Participant’s
Pro-Rata Fraction. With respect to any Participant, the “Pro-Rata Fraction” is a
fraction, the numerator of which is the number of days in the Performance Period
completed prior to and including the date of Participant’s termination of
employment, and the denominator of which is the total number of days in the
Performance Period. To the extent a Participant becomes entitled to receive any
payment as provided in this Section 6(c), such payment shall be made not later
than 2 1/2 months after the end of the calendar year in which the relevant
Performance Period ends. Any payment to a Participant pursuant to this
Section 6(c) shall be subject to such terms and conditions (including, but not
limited to, the execution of a release and/or certain restrictive covenants in
favor of the Company) as the CEO shall determine not later than the date of such
Participant’s termination of employment.

Section 7. Change in Control. Notwithstanding anything else in the Program to
the contrary, in the event of a Change in Control, the rights of each
Participant to receive payment in respect of any outstanding Target Incentive
shall be determined in accordance with this Section 7. If a Change in Control
occurs, the Total Return on Capital for each

 

4



--------------------------------------------------------------------------------

company in the Peer Group (including the Company) shall mean the average of the
returns on capital or deemed returns on capital, as applicable, related to each
fiscal year of the Company during the Performance Period, determined as follows:

 

  (i) with respect to any fiscal year of the Company during the Performance
Period that, as of the date of the Change in Control, the return on capital for
the period corresponding to the entire fiscal year has been reported in the
Monthly Utility Reports, the actual returns reported for such period;

 

  (ii) with respect to any fiscal year of the Company during the Performance
Period that, as of the date of the Change in Control, the return on capital for
the period corresponding to the entire fiscal year has not been reported in the
Monthly Utility Reports, a deemed return on capital equal to the average actual
returns on capital reported for the 36 month period corresponding to the last
three fiscal years of the Company for which returns have been reported in the
Monthly Utility Reports.

The amount payable to each Participant for each open Performance Period shall be
the product of (A) the amount that would have been payable to the Participant in
respect of the Target Incentive applying the provisions of Section 4, but using
the Total Return on Capital as determined for the Company and the Peer Group
pursuant to this Section 7, and (B) a fraction, the numerator of which is the
number of days in the Performance Period completed prior to, and including, the
Change in Control and the denominator of which is the total number of days in
the Performance Period. Any amount payable pursuant to this Section 8 shall be
paid to the participant in a single lump sum cash payment as soon as practicable
but in no event later than 2 1/2 months after the date of the Change in Control.

For purposes of this Program, a “Change in Control” shall be deemed to have
occurred at such time:

 

(i) any “person” within the meaning of Section 13(d) of the Exchange Act, other
than the Company, a Subsidiary, or any employee benefit plan or plans sponsored
by the Company or any Subsidiary, is or has become the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the outstanding securities
of the Company ordinarily having the right to vote at the election of directors
or more than twenty percent (20%) of the fair market value of all classes of the
Company’s outstanding stock; or

 

(ii)

consummation of any consolidation or merger immediately following which the
persons who, immediately prior to the consolidation or merger, held the capital
stock of the Company do not hold, immediately following such transaction, (x) at
least a

 

5



--------------------------------------------------------------------------------

  majority of the stock ordinarily entitled to vote in the election of directors
of the corporation surviving such consolidation or merger (or of the ultimate
parent corporation in an unbroken chain which owns, directly or indirectly, a
majority of the capital stock of such entity) or (y) stock in the entity
described in subclause (x) that represents at least 50% of the fair market value
of all classes of stock of such entity, in either case, in substantially the
same proportionate ownership as such persons held immediately before such
consolidation or merger; or

 

(iii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of the
Company; or

 

(iv) individuals who constitute the Board on January 1, 2012 (the “Incumbent
Board”) have ceased for any reason to constitute at least a majority thereof,
provided that any person becoming a director subsequent to January 1, 2012 whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least three-quarters (3/4) of the directors then comprising the
Incumbent Board (either by specific vote or by approval of the proxy statement
of the Company in which such person is named as nominee for director without
objection to such nomination) shall be, for purposes of this Plan, considered as
though such person were a member of the Incumbent Board.

Section 8. Responsibilities of the Committee. The Committee shall administer and
interpret the Program, including making the certification required under
Section 4(b). The Committee shall consist of not less that two members, each of
whom shall be “outside directors” as defined by Section 162(m) of the Code. Any
determination made by the Committee under the Program shall be final and
conclusive. The Committee may employ such legal counsel, consultants and agents
(including counsel or agents who are employees of the Company or a Subsidiary)
as it may deem desirable for the administration of the Program and may rely upon
any opinion received from any such counsel or consultant or agent and any
computation received from such consultant or agent. All expenses incurred in the
administration of the Program, including, without limitation, for the engagement
of any counsel, consultant or agent, shall be paid by the Company. No member or
former member of the Committee shall be liable for any action or determination
made in good faith under the Program or with respect to any Target Incentive
awarded or amount payable in respect thereof. The Committee may delegate any or
all of its administrative authority hereunder (except with respect to the
participation by the CEO) to the CEO, any other officer or employee of the
Company or an outside party, but only to the extent, if any, permitted by
Section 162(m) of the Code.

Section 9. Nonassignment. A Participant shall not be permitted to assign,
alienate or otherwise transfer any interest in any amount payable in respect of
his or her Target Incentive, and any attempt to do so shall be void. A
Participant’s interests under this Program shall not be subject to garnishment
or execution or levy of any kind, and any

 

6



--------------------------------------------------------------------------------

attempt to cause any benefits to be so subjected shall not be recognized. This
Program shall be an unfunded plan and a Participant shall have only the rights
of a general creditor of the Company with respect to such Participant’s interest
under this Program.

Section 10. Impact on Benefit Plans. Payments under the Program shall not be
considered as earnings for purposes of any of the Company’s employee benefit
plans, programs or arrangements, including, but not limited to, its qualified
retirement plans or non-qualified retirement plans or for any other retirement
or benefit plan, unless specifically provided for and defined under such plans
subsequent to the date this Program was adopted. Any employee’s participation in
the Program and receipt of any payment in respect of any Target Incentive is
expressly made contingent upon the employee’s acceptance of the limitation set
forth in the preceding sentence. Nothing herein shall prevent the Company from
maintaining additional compensation plans and arrangements, provided however
that no payments shall be made under such plans and arrangements if the effect
thereof would be the payment of compensation otherwise payable under this
Program regardless of whether the Performance Objective was attained.

Section 11. Successors. The obligation of the Company under the Program shall be
binding upon the successors and assigns of the Company.

Section 12. Applicable Law. This Program shall be governed by and construed
under the laws of the State of New York without regard to its conflict of law
provisions.

Section 13. Severability. In the event that any one or more of the provisions of
this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

Section 14. Tax Withholding. The Company shall have the power to withhold from
any amount payable hereunder an amount sufficient to satisfy federal, state and
local or non-U.S. withholding tax requirements on any amount payable under this
Program.

Section 15. No Voluntary Election to Defer. Unless and to the extent expressly
permitted by the Committee on such terms and conditions as it shall deem
necessary or appropriate, no amount payable under the Program may be electively
deferred by a Participant past the date as of which such amount would otherwise
be paid hereunder. Notwithstanding the foregoing, the Company may defer payment
of any amount payable in respect of any Target Incentive if and to the extent
such payment would, if made at the time otherwise required under the Program,
not be deductible by the Company or any Subsidiary by reason of Section 162(m)
of the Code. Notwithstanding anything in this Program to the contrary, any
deferral of payment permitted or required in accordance with this Section 15
shall at all times comply with the applicable provisions of Section

 

7



--------------------------------------------------------------------------------

409A of the Code and all determinations with respect thereto shall be made in a
manner intended to avoid the imposition on any Participant of the additional
taxes set forth in such Section 409A.

Section 16. No Guarantee of Employment. Nothing in this Program shall interfere
with or limit in any way the right of the Company or a Subsidiary to terminate
any Participant’s employment at any time, nor confer upon any Participant any
right to continue in the employ of the Company or a Subsidiary.

Section 17. Headings. The descriptive headings of the Sections of this Program
are inserted for convenience of reference only and shall not constitute a part
of this Program. Except when otherwise indicated by the context, the singular
shall be read and interpreted as the plural (when appropriate), and the plural
shall include the singular.

Section 18. Amendment or Termination of this Program. Subject to the shareholder
approval requirements of Section 162(m) of the Code, this Program may be
amended, suspended or terminated by the Company at any time upon approval by the
Committee. Notwithstanding the foregoing, no amendment, suspension or
termination shall adversely affect a Participant’s rights with respect to any
Target Incentive previously established, except as provided herein, and the
Committee shall have no authority to make any amendment which would cause
compensation paid or payable under the Program to cease to be deductible by the
Company for federal income tax purposes.

Section 19. Savings Provision. This Program is intended to comply with all the
applicable conditions of Section 162(m) of the Code, so that compensation paid
or payable hereunder shall constitute qualified “performance-based compensation”
thereunder. To the extent any provision of this Program or any action by the
Committee fails to so comply, it shall be deemed null and void with respect to
the compensation of any Participant who is a “covered person” within the meaning
of Section 162(m), to the extent permitted by law.

Section 20. Effective Date. Upon approval by the shareholders of the Company as
required by Section 162(m) of the Code, this Program shall become effective as
to awards granted on or after the commencement of the Company’s fiscal year that
began October 1, 2011.

 

8